Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered August 9, 1988, which resentenced defendant following his conviction of the crimes of rape in the first degree, sodomy in the first degree, burglary in the first degree, assault in the third degree and unlawful imprisonment.
Upon his conviction, defendant was resentenced as a second felony offender to five concurrent sentences, the harshest of which is a prison sentence 12 Vi to 25 years. Initially, we note that defendant has failed to preserve for appellate review the issue of County Court’s compliance with CPL 380.50 (see, People v Green, 54 NY2d 878, 880; People v Regan, 88 AD2d 664) and we find no reason to reverse on that issue in the interest of justice. We also find that, given defendant’s past *848criminal history and the violent nature of the crimes involved herein, County Court properly exercised its discretion in imposing sentence (see, People v Gholston, 137 AD2d 765, Iv denied 71 NY2d 896; People v Collins, 136 AD2d 720, 722, Iv denied 71 NY2d 894).
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.